FLETCHER, Judge
(concurring):
I concur with both opinions written by my Brother Judges. I write only for the reason that I am the author judge of United States v. Piatt, 17 M.J. 442 (C.M.A. 1984).
*173Certain concepts unique to the military must be stated and accepted before resolution of the question in this case:
1. When a defendant has been placed in jeopardy at a court-martial, all matters concerning the trial are within the discretion of the trial judge.
2. Strategic command policy, if implemented of necessity for the fulfillment of that level of command’s mission as de-
fined by the President of the United States, takes precedence over a court-martial.
3. Tactical command officers’ orders when fulfilling their obligation under (2) above take precedence over a court-martial.
Not to be misunderstood when I use the terms strategic and tactical, I use them in the “Clausewitz” sense.*

 See Note, United States v. Brice: Command Policy or Command Influence, 33 JAG J. 133 (Summer 1984).